Citation Nr: 0327655	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for the residuals of a 
neck injury.

3.  Entitlement to service connection for the residuals of a 
back injury.

4.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period of September 30, 1998, to July 27, 2002.

5.  Entitlement to restoration of a 30 percent disability 
rating for PTSD effective July 27, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1975.  

In an April 1996 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for hepatitis.  The veteran was notified 
of the decision in May 1996, but did not appeal.  Although he 
submitted a statement in August 1996 regarding his 
entitlement to service connection for hepatitis, that 
statement cannot be construed as a notice of disagreement 
with the April 1996 decision because he did not express any 
desire for appellate review.  See Gallegos v. Gober, 289 F.3d 
1309, 1314 (Fed. Cir. 2002), remanded No. 99-106 (U.S. Vet. 
App. Jan. 24, 2003) (per curium); 38 C.F.R. § 20.201 (2003).  
The April 1996 decision is, therefore, final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

The veteran again claimed entitlement to service connection 
for hepatitis, and in an April 1998 decision the RO again 
denied service connection for the disorder without addressing 
the issue of whether new and material evidence had been 
submitted.  Regardless of the RO's disposition of the 
subsequent claim, however, the Board is precluded from 
adjudicating the claim on a de novo basis without first 
determining that new and material evidence has been submitted 
to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  The Board finds, therefore, that the 
proper issue on appeal is as shown on the title page.

In the April 1998 decision the RO also denied entitlement to 
service connection for the residuals of neck and back 
injuries.  The veteran has perfected an appeal of the April 
1998 decision.

In a June 2000 rating decision the RO also granted service 
connection for PTSD, and assigned a 30 percent rating for the 
disorder effective September 30, 1998.  The veteran then 
perfected an appeal of the assigned rating.  In the context 
of the appeal, in a December 2002 rating decision the RO 
reduced the rating for PTSD from 30 to zero percent effective 
July 27, 2002.  The veteran has also perfected an appeal of 
the reduction of the rating for PTSD.  The issues of 
entitlement to a disability rating in excess of 30 percent 
for PTSD, and entitlement to restoration of the 30 percent 
rating, will be addressed in the remand portion of this 
decision.

In a July 2000 statement the veteran, through his accredited 
representative, withdrew his claims of entitlement to service 
connection for a generalized anxiety disorder and a 
personality disorder.  As such, those matters are no longer 
on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  Chronic hepatitis was not shown during service, and the 
current laboratory findings regarding hepatitis are shown to 
not be related to an in-service disease or injury.

3.  A chronic neck disorder was not shown in service, and the 
currently diagnosed neck disorder is shown to not be related 
to an in-service disease or injury.

4.  A chronic back disorder was not shown during service, and 
the currently diagnosed back disorder is shown to not be 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 
2.  The residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003). 

3.  The residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current neck and back 
complaints were caused by a motor vehicle accident that he 
had in service.  He further contends that he contracted 
hepatitis in service when receiving shots or inoculations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claims.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2003).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA on 
that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA provides, however, that "nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108."  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.

As will be shown below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for hepatitis.  VA has a duty, therefore, 
to assist the veteran in developing the evidence required to 
substantiate that claim.

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claims in October 2001 and March 2002 by 
informing him of the provisions of the VCAA, the specific 
evidence required to establish service connection for the 
claimed disabilities, and the relative obligations of the 
veteran and VA in developing the evidence required to 
substantiate his claims.  The RO instructed him to identify 
any evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  On receipt of 
that information and the signed authorizations, the RO would 
obtain the identified evidence.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.

The Board notes that in the October 2001 and March 2002 
notices the RO instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 
18 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 3.159(b)(1), which allowed the RO to adjudicate 
the claim based on the evidence of record at the end of the 
30 day period.  In the October 2001 and March 2002 notices, 
however, the RO also informed the veteran that he had up to 
one year following the notice to submit the requested 
evidence.  The veteran responded to those notices by stating 
that he had no additional evidence to submit.  In addition, 
in multiple notices beginning in June 1997 the RO informed 
the veteran of the evidence required to establish service 
connection for the claimed disabilities, and his 
responsibilities in obtaining that evidence.  In notices sent 
to the veteran throughout the processing of his claim and 
appeal, the RO informed the veteran of the evidence that had 
been requested on his behalf, the evidence that had been 
received, and the reasonable efforts being made to obtain the 
additional evidence.  

More than one year has expired since the veteran was notified 
of the evidence needed to substantiate his claims.  In light 
of the veteran's response that he had no additional evidence 
to submit, the Board finds that he has not been prejudiced by 
the reference in the October 2001 and March 2002 notices to 
the 30-day response period.  

The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also provided him multiple VA medical examinations, including 
appropriate medical opinions.  The reports of the medical 
examinations generally reflect that the examiners reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  The veteran presented hearing testimony before the 
RO Decision Review Officer, and before the undersigned.  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Standard of Proof

In the April 1998 rating decision the RO denied entitlement 
to service connection for hepatitis, a neck disorder, and a 
back disorder by finding that the claims were not well 
grounded.  The VCAA eliminated the concept of a well grounded 
claim, and the current standard of review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is precluded from considering law in the 
adjudication of an appeal that has not been previously 
considered by the RO, unless the Board's application of the 
law in the first instance is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).  In a July 2002 
supplemental statement of the case the RO denied service 
connection for hepatitis, a neck disorder, and a back 
disorder based on the substantive merits of the claims, and 
notified the veteran of the law then being applied.  Any 
deficiencies contained in the original statement of the case 
were, therefore, rectified, and the Board can apply the 
standard of review shown above in evaluating the veteran's 
claims without prejudice to him.  



New and Material Evidence

As previously stated, the Board is precluded from considering 
the substantive merits of the claim for service connection 
for hepatitis in the absence of a finding that new and 
material evidence has been submitted.

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2003).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The evidence of record when the RO denied entitlement to 
service connection for hepatitis in April 1996 consisted of 
the veteran's service medical records, which were silent for 
any complaints or clinical findings related to hepatitis.  
The RO notified the veteran of the evidence required to 
establish service connection for hepatitis, and instructed 
him to submit that evidence.  The veteran did not, however, 
submit any evidence showing that he then had hepatitis.  The 
RO denied service connection due to the absence of a current 
medical diagnosis, and the absence of any probative evidence 
of the incurrence of a related disease or injury in service.

The evidence submitted subsequent to the April 1996 decision 
includes VA and private treatment records showing that 
diagnostic testing of the veteran's blood was positive for 
hepatitis B antibodies, and hepatitis C surface antigens.  In 
addition, the veteran presented lay evidence of having been 
exposed to hepatitis while in service.  This evidence is new, 
in that the evidence previously of record did not show any 
clinical findings related to hepatitis.  The evidence is also 
material because it bears directly and substantially on the 
issue under appeal, that being whether the veteran has 
hepatitis that is related to service.  The Board finds, 
therefore, that new and material evidence has been submitted, 
and that the claim for service connection for hepatitis is 
reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits of the claim only if such action is not prejudicial to 
the veteran.  Bernard, 4 Vet. App. at 384.  In the instant 
appeal, the RO adjudicated the substantive merits of the 
claim for service connection for hepatitis in the April 1998 
rating decision.  The RO also provided to the veteran the 
laws and regulations pertaining to entitlement to service 
connection, and the veteran has presented evidence and 
arguments on that issue.  The Board finds, therefore, that it 
can adjudicate the issue of entitlement to service connection 
for hepatitis, based on the substantive merits of the claim, 
without prejudice to the veteran.  See Sutton v. Brown, 9 
Vet. App. 553 (1996).

Service Connection

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  
Service Connection for Hepatitis 

Medical records from St. Joseph's Hospital indicate that the 
veteran was hospitalized in December 1984 for the treatment 
of hepatitis B, which was shown to be an acute infection that 
resolved with treatment.  In addition, VA treatment records 
disclose that laboratory testing of the veteran's blood in 
November 1995 showed that he was then immune to the hepatitis 
B virus, and the testing was positive for hepatitis C 
antigens.

Although the diagnostic testing reveals that the veteran has 
at some time been exposed to the hepatitis B and C viruses, 
the medical evidence does not indicate that he currently has 
any liver infection as the result of such exposure.  
According to VA treatment records, the veteran's complaint of 
fatigue, which he attributed to liver disease, was found to 
be secondary to his psychiatric impairment.  He was evaluated 
in the gastrointestinal clinic in November 1995, and the 
treating physician then doubted whether he had any liver 
disease.  An X-ray study in May 1997 and a VA examination in 
December 1997 resulted in a finding of mild hepatomegaly, 
which the examiner found could possibly be secondary to 
hepatitis.  The VA treatment records also show, however, that 
the veteran had no symptoms that were attributed to liver 
disease.  A liver enzyme was found to be elevated in November 
1998, but that finding did not result in a diagnosis of liver 
disease, nor was any treatment recommended.  His liver 
enzymes were repeatedly found to be within normal limits on 
subsequent testing.  An August 2002 treatment record shows 
that as the result of a liver disease work-up, the diagnostic 
testing was found to be negative, and the veteran was 
informed that although he would always test positive for 
hepatitis C due to his prior exposure, there was no active 
virus in his blood.  Because the medical evidence does not 
show that the veteran currently has any signs or symptoms of 
liver disease, the Board finds that the medical evidence does 
not establish a current diagnosis of disease related to his 
exposure to the hepatitis B or C virus.  Hickson, 12 Vet. 
App. at 253.

Although the evidence does not show that the veteran 
currently has any signs or symptoms of liver disease, as 
shown in a September 2001 treatment record many individuals 
who test positive for exposure to the hepatitis C virus do 
not have symptoms for many decades.  Due to the potential 
development of disease, the Board will analyze the remaining 
elements pertaining to the establishment of service 
connection for hepatitis.

The evidence does not show the incurrence or aggravation of 
liver disease in service.  The veteran stated that he was 
hospitalized for a week at Camp LeJuene for the treatment of 
hepatitis while in service.  His service medical records are, 
however, silent for any complaints or clinical findings 
related to liver disease.  The RO asked the National 
Personnel Records Center (NPRC) to search the records of the 
medical facility at Camp LeJuene for any clinical records 
pertaining to the veteran, but none were found.  The service 
medical records do indicate, however, that the veteran 
chronically abused drugs since the age of 15, including the 
use of intravenous drugs.

Records from St. Joseph's Hospital indicate that the veteran 
was initially treated for liver disease (hepatitis B) in 
December 1984, approximately nine years after he was 
separated from service.  At that time he did not report 
having had any prior occurrences of hepatitis.  He did report 
being exposed to hepatitis in service, in that his bunkmate 
in 1972 had hepatitis.  He had than been given a prophylactic 
shot.  He also reported that a friend in 1974 had hepatitis, 
and he was again given a prophylactic shot.  He denied ever 
having had a "full blown" case of hepatitis.  He was 
initially found to be positive for antigens of the hepatitis 
C virus in 1995, 20 years following his separation from 
service.

The only evidence of record indicating that the veteran had 
liver disease in service consists of his own statements and 
testimony.  His wife submitted a statement in which she 
indicated that the veteran had told her that he had had 
hepatitis.  She also stated, however, that she did not meet 
him until after he was separated from service, so she had no 
first hand knowledge of him having had liver disease 
previously.  The veteran's allegations of having been 
hospitalized for hepatitis in service are in conflict with 
his service medical records and the information he provided 
in December 1984.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  For these reasons 
the Board finds that the veteran's assertion of having been 
treated for hepatitis in service is not credible.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  The veteran's claim for service 
connection is not, therefore, supported by probative evidence 
of the incurrence of a related disease or injury in service.  
Hickson, 12 Vet. App. at 253.

In addition to the above, the evidence does not establish a 
relationship between the current laboratory findings and any 
incident of service.  In this regard the Board notes that, 
according to a September 2001 VA treatment record, hepatitis 
C is a liver disease caused by the hepatitis C virus, which 
is found in the blood of persons who have this disease.  The 
infection is spread by contact with the blood of an infected 
person.  The risk factors for developing hepatitis include:

	(1)  A blood transfusion or solid organ transplant 
before 1992;
	(2)  A blood transfusion;
	(3)  Injection of illegal drugs;
	(4)  Snorting cocaine;
(5)  Exposure to someone else's blood during combat or 
as a healthcare worker;
(6)  Having a large number of sexual partners;
(7)  Having over five alcoholic drinks a day;
(8)  Having been tattooed or had body piercing;
(9)  Undergoing hemodialysis.

In interviewing the veteran, the medical care provider marked 
"no" in terms of the veteran's responses to these risk 
factors.

The veteran was provided a VA medical examination in December 
1997, as a result of which the examiner found "no 
significant service connection findings," and that 
infectious hepatitis was first treated in 1984.  In this 
regard the Board notes that in his April 1999 substantive 
appeal the veteran reported having been treated for hepatitis 
by a private physician in 1975-1976.  The RO obtained the 
records of treatment from the veteran's private physician for 
1970 to 1982, and those records are negative for any 
complaints or clinical findings, or reported history, 
pertaining to liver disease.  The service medical records 
indicate that although the veteran had a history of 
intravenous drug use dating back to the age of 15 years, 
there is no indication that he experienced any of the other 
risk factors for developing hepatitis while in service.

Hepatitis, if secondary to drug abuse, is not subject to 
service connection.  38 U.S.C.A. § 105(a) (West 2002); Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), motion for 
review en banc denied, 268 F.3d 1340 (Fed. Cir. 2001) (en 
banc); 38 C.F.R. § 3.301 (2003).  While the veteran and his 
wife have testified and/or provided statements indicating 
that his hepatitis C was incurred during service, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that a lay party is not competent to provide 
probative evidence as to matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, 
the veteran's lay assertion that he contracted hepatitis in 
service is neither competent nor probative of the issue in 
question.

In summary, although the evidence shows that the veteran has 
been treated for hepatitis B, which resolved, and that he was 
exposed to the hepatitis C virus, the evidence does not show 
that he currently has liver disease.  In addition, the 
evidence does not show the incurrence of a related disease or 
injury during service, including the occurrence of a known 
risk factor for hepatitis, nor does the evidence indicate 
that the current laboratory findings are related to an in-
service disease or injury.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis.



Service Connection for the Residuals of a Neck Injury

As an initial matter the Board finds that the medical 
evidence does not show that arthritis, or any degenerative 
joint disease, was diagnosed within one year of the veteran's 
separation from service, nor does he so claim.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  He claims that his currently 
diagnosed neck disorder was caused by a motor vehicle 
accident in service.

The report of a December 1997 VA medical examination 
indicates that the veteran's complaint of neck pain was 
diagnosed as degenerative discogenic disease with neural 
foraminal stenosis of the cervical spine.  The veteran has 
also provided lay evidence of having been involved in a Jeep 
accident while in service.  As a lay person the veteran is 
competent to provide evidence of such an observable event.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  His claim 
for service connection for a neck disorder is, therefore, 
supported by a current medical diagnosis of disability and 
probative evidence of the incurrence of a related injury in 
service.  For the reasons that will be explained below, 
however, the evidence does not show that the currently 
diagnosed neck disorder is related to an in-service disease 
or injury.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records show that in January 
1973 he reported having been riding in a Jeep that hit a 
bump.  He then complained of back pain, but made no reference 
to any pain in the neck.  An examination was performed, which 
revealed no abnormalities.  He did not register any neck 
complaints when examined on separation from service in 
October 1975.

VA and private treatment records document treatment for neck 
pain beginning in September 1990, at which time the veteran 
stated that the pain began a few days previously.  Records 
from Dunham-Fritz Chiropractic dated between 1990 and 1998 
indicate that in March 1991 the veteran reported having 
injured his neck in service.  The remaining VA and private 
treatment records do not provide any etiology or onset for 
his neck complaints.  The veteran underwent a VA medical 
examination in April 2000, during which he complained of 
chronic neck pain.  That examination resulted in a diagnosis 
of minimal cervical spondylosis at C5 through C7.  Based on a 
review of the evidence in the claims file, including the 
service medical records, the examiner provided the opinion in 
a June 2000 addendum to the examination report that it was 
highly unlikely that the veteran's current neck condition was 
related to the incident in 1973.  Because that opinion was 
based on review of the veteran's medical records, it is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history).

The veteran presented testimony before the undersigned in 
March 2003.  He then testified that his neck was injured in 
service.  He stated that he sought treatment within six 
months of discharge from service, but that he was unable to 
locate any records documenting that treatment.  The veteran 
also testified that no doctor has ever told him that he had a 
current neck disability due to his military service.

The only evidence of record indicating that the currently 
diagnosed neck disorder is related to an in-service disease 
or injury consists of the veteran's statements.  As a lay 
person the veteran is competent to provide evidence of 
observable events.  Savage, 10 Vet. App. at 488.  He is not, 
however, competent to provide evidence of the etiology of a 
medical disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His statements are not, therefore, probative of a 
nexus between the currently diagnosed neck disorder and a 
disease or injury incurred in service.

In summary, although the evidence indicates that the veteran 
currently has degenerative discogenic disease of the cervical 
spine, and that he was riding in a Jeep that hit a bump 
during service, the evidence does not show that the currently 
diagnosed neck disorder is related to the Jeep accident, or 
any other incident of service.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for the 
residuals of a neck injury.



Service Connection for the Residuals of a Back Injury

The veteran also contends that he currently has a low back 
disorder that was caused by the Jeep accident in service.

An X-ray study of the lumbar spine in December 1997 
demonstrated minimal osteophytosis at L3 and L4, with no disc 
space narrowing.  In addition, the veteran's service medical 
records reveal that he complained of back pain in January 
1973, and relayed a history of riding in a Jeep that hit a 
bump.  His claim is, therefore, supported by medical evidence 
of a current diagnosis of disability and probative evidence 
of an in-service injury.  For the reasons that will follow, 
however, the Board finds that the currently diagnosed back 
disorder is not related to an in-service injury.  Hickson, 12 
Vet. App. at 253.

On examination in January 1973, the examiner found no 
evidence of muscle spasm or contusion, resulting in an 
impression of "nothing."  The service medical records, 
including the report of the October 1975 separation 
examination, are negative for any additional complaints or 
clinical findings pertaining to the back.

VA and private treatment records document intermittent 
treatment for back pain beginning in March 1991.  Treatment 
records from R.K.D., a chiropractor, indicate that in March 
1991 the veteran reported having injured his back in service.  
Private medical records from the Marshfield Clinic dated in 
November 1991 indicate that the veteran complained of chronic 
back problems, which he then attributed to an in-service 
lifting injury, which he had never reported.  The medical 
care provider diagnosed the veteran's complaints as chronic 
lumbar and thoracic back pain, due primarily to 
deconditioning.  In August 1994 the veteran reported having 
hurt his back many years previously, but he did not associate 
the injury with military service.  None of the remaining VA 
or private treatment records provide any etiology for the 
back complaints.  

During the April 2000 examination, the veteran complained of 
chronic back pain.  The examiner noted that a review of his 
service medical records showed that he was evaluated for low 
back pain in January 1973.  The examiner also reviewed the 
veteran's medical records documenting his treatment after 
service.  The examination revealed muscle spasms in the back, 
and resulted in a diagnosis of mechanical low back pain.  In 
a June 2000 addendum to the examination report the examiner 
provided the opinion that it was highly unlikely that the 
veteran's current muscle spasm producing low back pain was 
related to the incident in 1973, in that examination then 
revealed no abnormalities.  The examiner found that the 
muscle spasms were more likely consistent with age and 
occupational influences.

As previously stated, the veteran presented testimony before 
the undersigned in March 2003.  He then testified that his 
back was injured in service; that he sought treatment within 
six months of discharge from service, but was unable to 
locate any records documenting that treatment; and that no 
doctor had ever told him that his back disability was due to 
military service.

As previously stated, the veteran's assertions regarding the 
etiology of his back problems are not probative, because he 
is not competent to provide evidence of the etiology for a 
medical disorder.  Grottveit, 5 Vet. App. at 93.  Although 
the veteran reported to medical care providers that his back 
complaints were due to an in-service injury, none of the 
medical evidence establishes such a relationship.  The only 
probative evidence regarding the etiology of his back 
complaints, which consists of the June 2000 opinion of the VA 
examiner, indicates that the current complaints are unrelated 
to service.  The Board finds, therefore, that the currently 
diagnosed back disorder is not shown to be related to 
service, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the residuals of a back injury.


ORDER

The claim of entitlement to service connection for hepatitis 
is denied.

The claim of entitlement to service connection for the 
residuals of a neck injury is denied.

The claim of entitlement to service connection for the 
residuals of a back injury is denied.


REMAND

In a June 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder, effective in September 1998.  The veteran perfected 
an appeal of the denial of a rating in excess of 30 percent.  
Because the veteran appealed the rating initially assigned 
with the grant of service connection, VA must consider his 
entitlement to a higher rating throughout the time period in 
which his claim and appeal have been pending.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).  

In a December 2002 rating decision, the RO reduced the 
disability rating for PTSD from 30 to zero percent, effective 
July 27, 2002.  The veteran also perfected an appeal of the 
rating reduction.  The Board finds, therefore, that the 
issues on appeal include entitlement to a rating in excess of 
30 percent for the time period in which that rating was in 
effect, and entitlement to restoration of the 30 percent 
rating effective July 27, 2002.

As an initial matter the Board notes that the veteran has not 
been formally notified of the evidence required to 
substantiate his claim of entitlement to a disability rating 
in excess of 30 percent, or the evidence required to support 
restoration of the 30 percent rating.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); Quartuccio, 16 Vet. App. at 187; 
38 C.F.R. § 3.159 (2003).  Remand of the case to cure this 
procedural defect is, therefore, required.

A review of the evidence of record, including the veteran's 
service medical and personnel records and VA and private 
treatment records, indicates that his psychiatric symptoms 
were diagnosed primarily as an anti-social personality 
disorder, multiple substance abuse, and an anxiety disorder 
for many years.  The grant of service connection and the 
assignment of a 30 percent rating for PTSD was based on the 
report of an April 2000 VA psychiatric examination, during 
which the examiner noted the veteran's long psychiatric 
history with diagnoses of PTSD, an anxiety disorder, alcohol 
and polysubstance abuse, and an anti-social personality 
disorder.  The examiner referenced the veteran's VA treatment 
records, which documented his complaints of having been 
beaten and verbally abused while in service, particularly for 
disobeying commands.  (In this regard the Board notes that 
while the veteran was in service from March 1972 to November 
1975, during that time he had total time lost of 1000 days 
and had multiple disciplinary proceedings for being absent 
without leave and disobeying orders.  He was administratively 
discharged as unfit for service "due to frequent involvement 
with military authorities of a discreditable nature".)

The examiner in April 2000 found that analysis of the 
symptoms of re-experiencing the in-service events 
(nightmares), avoidance of crowds, hyperarousal, 
irritability, anger, and violence was "complicated and 
potentially confounded because of a history of violence 
extending as far back as high school," and multiple drug 
abuse.  The examiner found, however, that the veteran's 
symptoms did meet the basic criteria for a diagnosis of PTSD 
due to a variety of stressors, including childhood abuse, 
having been beaten while in prison, as well as being beaten 
and threatened while in service.  The examination resulted in 
a diagnosis of PTSD, due to multiple traumas both in and out 
of military service.  Other than the reference to the 
veteran's VA treatment records, however, it does not appear 
that the examiner in April 2000 reviewed the claims file, 
including the veteran's service medical and personnel 
records.

The reduction in the disability rating from 30 to zero 
percent was based on the report of a July 2002 VA psychiatric 
examination, and an August 2002 addendum to the examination 
report.  The examiner in July 2002 reviewed the evidence in 
the claims file, as well as the veteran's VA treatment 
records, and found that the veteran's history and symptoms 
did not meet the criteria for a diagnosis of PTSD.  She found 
that the veteran had not reported any experience she found to 
be traumatic.  She found that his primary psychiatric 
diagnosis was an anti-social personality disorder, but that 
polysubstance abuse was also a significant problem (the 
evidence indicates that he was then addicted to the 
medication given to treat his psychiatric symptoms, which was 
her Axis I diagnosis).

In accordance with 38 C.F.R. § 3.105(d) regarding the 
severance of service connection, the RO asked the July 2002 
examiner to provide an opinion on whether the diagnosis of 
PTSD in April 2000 was valid, and whether her assessment in 
July 2002 represented a change in diagnosis, or a difference 
in opinion regarding the original diagnosis.  The examiner 
responded, apparently out of professional courtesy, that she 
would not declare another clinician's opinion to be 
erroneous.  Since the evidence did not then show that the 
veteran had any symptoms attributed to PTSD, regardless of 
whether the original diagnosis was valid, the RO reduced the 
rating from 30 to zero percent.

In March 2003, the veteran presented testimony before the 
undersigned.  The veteran's representative indicated that the 
veteran's VA therapist, M. D. E., Ph.D., felt very strongly 
that the veteran suffered from PTSD.  His representative 
further indicated that the aforementioned opinion was reduced 
to writing in a February 10, 2003, report.  After a review of 
the record, it appears that the said report has not been 
associated with the veteran's claims folder.  The Board finds 
that based on the assertions of the veteran's representative, 
the report of Dr. E. is probative of the matter on appeal.  
If Dr. E.'s opinion has been reduced to writing, and that 
opinion is under the control of VA, the opinion is deemed to 
be evidence of record, and a determination on the merits of 
the veteran's appeal cannot be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the RO should try to obtain Dr. E.'s 
February 2003 report and associate it with the veteran's 
claims folder.

Accordingly, these issues are REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Paralyzed 
Veterans of America, et. al., v. 
Secretary of Veterans Affairs, No. 02-
7007,
-7008,-7009,-7010, slip op. at 18 (Fed. 
Cir. Sept. 22, 2003); 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since November 2002.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain from the VA medical center 
(MC) in Omaha, Nebraska, the February 
2003 opinion from M.D.E., Ph.D.  If the 
RO is not able to obtain the identified 
evidence, the claims file should be 
documented to that effect.

3.  If the above-requested development 
results in additional evidence showing 
that the veteran has PTSD, the RO should 
provide the veteran an additional VA 
psychiatric examination to be conducted 
by a qualified mental health professional 
who has NOT previously examined the 
veteran.  Send the claims folder to the 
examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folder in his/her examination 
report.  

The examiner should conduct an evaluation 
and review of the veteran's claims file.  
Based on the results of the evaluation, 
review of the evidence of record, and 
sound medical principles, the examiner 
should provide an opinion on whether the 
veteran's history and symptoms meet the 
criteria for a diagnosis of PTSD as shown 
in the Diagnostic and Statistical Manual 
of Mental Disorders.  The examiner is 
asked to make specific reference to the 
April 2000 and July 2002 VA examination 
reports, and the August 2002 addendum to 
the July 2002 report.  The examiner 
should provide the rationale for his/her 
opinion, including an analysis of the 
stated criteria for a diagnosis of PTSD.

If the examiner finds that the diagnosis 
of PTSD is correct, the examiner is asked 
to distinguish the degree of functional 
impairment caused by PTSD from the 
functional impairment caused by any 
nonservice-connected psychiatric 
disorder, including substance abuse 
and/or a personality disorder.  If it 
would aid the examiner in so 
distinguishing the symptoms, the examiner 
should provide a Global Assessment of 
Functioning (GAF) score that is due 
solely to PTSD, and a separate GAF score 
attributed to any nonservice-connected 
disorder.  In doing so the examiner 
should describe the symptoms and 
manifestations of PTSD, in terms of the 
nomenclature set forth in the rating 
criteria (38 C.F.R. § 4.130, Diagnostic 
Code 9411).  The examiner should also 
comment on the impact that the veteran's 
PTSD has on his ordinary activity and his 
ability to obtain and maintain gainful 
employment.  The examiner should provide 
a detailed rationale for all opinions 
expressed. 

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
rating assigned for PTSD throughout the 
time period in which his claim and appeal 
have been pending.  See Fenderson, 12 
Vet. App. at 119.  After the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



